tcmemo_2007_200 united_states tax_court kevin m moore petitioner v commissioner of internal revenue respondent docket no 17901-06l filed date kevin m moore pro_se monica j miller and laura a price for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection of his and income_tax liabilities confronted with petitioner’s refusal to work toward a stipulation of facts on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established pursuant to rule f respondent attached to his motion a proposed stipulation of facts and exhibits on date the court issued an order to show cause under rule f requiring petitioner to file a response on or before date as to why matters set forth in respondent’s motion should not be deemed admitted additionally the court ordered that if petitioner’s response was evasive or not fairly directed to the proposed stipulation or portion thereof that matter or portion thereof would be deemed stipulated for purposes of the pending case and an order would be entered accordingly pursuant to rule f on date petitioner filed a response to the court’s order to show cause on date the court made absolute its order to show cause under rule f and ordered that the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established findings_of_fact accordingly pursuant to rule f the facts set forth in the rule f motion are deemed stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in tampa florida petitioner failed to timely file federal_income_tax returns for and on date respondent sent petitioner statutory notices of deficiency for and on date respondent sent petitioner a statutory_notice_of_deficiency for respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner received the notices of deficiency and chose not to petition this court on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to petitioner’s and taxable years levy notice the levy notice amounts are rounded to the nearest dollar listed petitioner’s total outstanding liabilities as of that date as dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively a total of dollar_figure on date petitioner sent respondent a form request for a collection_due_process_hearing regarding his and tax years the only reason petitioner provided on the form for respondent not to proceed with collection was does not make sufficient money to help support myself on date petitioner had a face-to-face sec_6330 hearing with settlement officer james feist among other things petitioner requested that settlement officer feist provide evidence verifying the u s individual income_tax form sec_1040 and form 433-a in question are in compliance with the specifications of the paperwork reduction act pra and have been issued current and valid control numbers from the office of management and budget the only nonfrivolous issue petitioner raised at the hearing was financial hardship on or about date petitioner mailed settlement officer feist a copy of revrul_2006_21 2006_1_cb_745 regarding frivolous tax returns this revenue_ruling states that arguments regarding the paperwork reduction act--including that the paperwork reduction act allegedly relieves taxpayers of the duty to file income_tax returns--have no merit and are frivolous the revenue_ruling under the heading civil and criminal penalties notes that in addition to several other potential penalties taxpayers may be liable for a penalty of up to dollar_figure under sec_6673 if the taxpayer makes frivolous arguments in the united_states tax_court id c b pincite on the face of the revenue_ruling petitioner wrote that he had read the revenue_ruling petitioner attached a document containing frivolous and groundless arguments to the revenue_ruling on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner regarding his and tax years in the notice_of_determination respondent determined that the proposed collection action was appropriate petitioner failed to submit a viable collection alternative and collection should proceed in an attachment to the notice_of_determination respondent referred petitioner to the truth about frivolous tax arguments and provided an internet address to access the document on date the court held a trial in this matter that same day the court filed respondent’s and petitioner’s pretrial memoranda in his pretrial memorandum petitioner stated that he did not intend to call any witnesses petitioner’s pretrial memorandum contained frivolous and groundless arguments respondent’s pretrial memorandum again warned petitioner about the sec_6673 penalty for making frivolous arguments to the court on date petitioner filed a statement containing frivolous and groundless arguments petitioner’s statement also contained disparaging and disrespectful statements directed to the court that same day petitioner filed a voluminous document entitled petitioner’s motions which was replete with frivolous and groundless tax-protester arguments on date the court denied petitioner’s motions opinion i determination to proceed with collection sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner received notices of deficiency for and accordingly he cannot challenge his underlying liabilities for those years see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite at trial the court gave petitioner several opportunities to present evidence regarding his underlying liabilities for and the court asked petitioner several times whether he wanted to address his deficiencies or underlying liabilities when asked by the court whether he had anything to say about his deficiencies or underlying liabilities petitioner answered no accordingly we review respondent’s determination for and for an abuse_of_discretion see sego v commissioner supra pincite settlement officer feist conducted a thorough review of the financial information that petitioner provided to him upon the basis of petitioner’s financial information petitioner’s having taken no significant voluntary action as suggested towards resolving his tax situation and petitioner’s having paid only dollar_figure via withholding and dollar_figure via a estimated_tax payment towards assessed taxes of dollar_figure for through respondent determined that petitioner did not submit a viable collection alternative at trial the court asked petitioner several times whether he wanted to put on any evidence or had any evidence to submit regarding respondent’s determination petitioner did not take advantage of any of the repeated opportunities the court presented to him petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer a viable alternative means of collection these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection ii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir at trial the court repeatedly advised petitioner to address the issues in and present evidence regarding his case instead of presenting evidence or addressing the merits of his case petitioner belligerently shouted yelled and screamed irrelevant questions repeatedly at the court petitioner repeatedly interrupted the court and directed disrespectful statements to the court additionally rather than directing his attention to his case or the court petitioner shouted and called out to approximately a dozen persons in the gallery disrespectful and irrelevant remarks impugning the integrity of the court in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of penalties pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions petitioner filed multiple frivolous documents with the court petitioner’s position based on stale and meritless contentions is manifestly frivolous and groundless and he has wasted the time and resources of this court we are convinced that petitioner instituted and maintained these proceedings primarily for delay although the amount is scarcely sufficient we shall impose a penalty of dollar_figure pursuant to sec_6673 iii additional sanctions as we stated in 119_tc_276 citations omitted all courts are vested with the inherent power to impose silence respect and decorum in their presence and submission to their lawful mandates it is established that this court has inherent power and authority to regulate and supervise proceedings before it so as to insure the integrity of its processes the court's inherent power extends to regulate both conduct before it and conduct beyond its confines the court has recognized its authority to maintain the integrity of its proceedings and its ability to provide relief for a party's misconduct in addition to our inherent power sec_7456 as pertinent to this case provides that the tax_court and each division thereof shall have power to punish by fine or imprisonment at its discretion such contempt of its authority and none other as-- misbehavior of any person in its presence or so near thereto as to obstruct the administration of justice we note that the original version of the sec_6673 penalty dates back to however congress has not raised the amount of the sec_6673 penalty since see omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2400 for a discussion of the history of sec_6673 see 71_tc_633 in williams as is the case herein a dollar_figure penalty under sec_6673 was imposed because of the taxpayer’s obvious pattern of delay and extensive waste of the resources of the court system and the government id pincite in williams we considered whether it would be appropriate to impose a sanction on the taxpayer in addition to the dollar_figure sec_6673 penalty for his institution or maintenance of the proceeding for purposes of delay id we stated contempt of court may be civil or criminal depending upon the purpose being served ‘ c ivil contempt is coercive and remedial in character whereas criminal contempt is punitive to vindicate the authority of the court ’ id pincite- citations omitted because of the possibility of a monetary fine being imposed as a criminal sanction the taxpayer was provided with an opportunity to show cause why such a fine should not be imposed id pincite although petitioner’s actions herein were contemptuous we shall not reward petitioner by delaying this matter any further perhaps petitioner will see the error of his ways should he return to the court however and proceed similarly eg by engaging in belligerent or disrespectful misbehavior in the presence of the court to obstruct the administration of justice petitioner is on notice that the court will consider imposing appropriate sanctions pursuant to sec_7456 in addition to the penalty provided by sec_6673 to impress upon him that such misbehavior will not be tolerated by this court to reflect the foregoing an appropriate decision will be entered
